Citation Nr: 1813237	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  10-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to withheld benefits due and payable to the Veteran's estate.


REPRESENTATION

Appellant represented by:	Disable American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.  She died in August 2003.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal was remanded in August 2012 for additional development and consideration.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives, however, further development is necessary prior to final adjudication of the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998). Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the appeal was remanded to the AOJ in August 2012 in order to provide the appellant notice concerning the provisions of 38 U.S.C. § 5502 (d) and of the need for evidence of probation of the estate, to include the identity of the executor, or administrator.  At the conclusion, the appellant, who at the time was unrepresented, was to be provided with a supplemental statement of the case (SSOC).  

Although it appears that the requested development has been completed, the record does not show that the AOJ has ever readjudicated the appellant's issue.

As such, the Board finds that the appellant's case was prematurely returned without providing the full and complete development previously requested, to include review and readjudication of the appeal in a SSOC. 

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure compliance with the August 2012 remand orders.  After completing any additional notification or development deemed necessary, the appellant's claim must be readjudicated.  If the claim remains denied, the appellant and her representative, The American Legion, should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




